DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 12/23/2019 has been received and entered.  Claims 1-20 are now pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhong, US 2017/0146866 A1.
Claims 1 and 11 are anticipated by Zhong’ figures 2, 5-6 and accompanying text which discloses a liquid crystal display (LCD) device, in which a pixel electrode structure comprising:
. a main electrode 1 with an electrode strip with a zigzag shape (see figs. 5-6)
. wherein the pixel electrode is divided into at least two liquid crystal alignment regions (first region, second region, third region, and fourth region) by the main electrode
. a plurality of branch electrodes 81-84 that parallel to each other and are connected to the main electrode
. a plurality of gaps 91-94.
Re claims 4 and 14, wherein the main electrode is made of a plurality of main electrode segments which are connected to each other, and an included angle between each two adjacent main electrode segments ranges from 60o to 120o (e.g., 90o, see figs 5-6).
Re claims 5-6 and 15-16, wherein an included angle between the branch electrodes and the main electrode segments connected thereto and the included angle (e.g., 90o) between each two adjacent main electrode segments are same (see fig. 5-6).
Re claims 7 and 17, wherein lengths of the main electrode segments are same (see fig 6).
Re claims 8 and 18, wherein each of the main electrode segments corresponds to one of the gaps (see figs. 5-6).
Re claims 9 and 19, wherein each of the main electrode segments corresponds to and is perpendicular to two of the gaps (see fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, US 2017/0146866 A1, in view of Tsuei, US 2019/0384122 A1.
Re the above claims, Zhong discloses the claimed invention as described above except for widths of the main electrode and the branch electrodes.  Tsuei does disclose a width of a main electrode ranges from 3-8 (µm) (see [0023]) and widths of the branch electrodes range from 2-4 (µm)(see [0024]) that overlapping with the claimed ranges.  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to employ the Zhong’s electrodes having widths as claimed as shown by Tsuei, since it is a common practice in the art to avoid a swastika-shaped dark streak existing in an LCD panel (see [0005]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, US 2017/0146866 A1.
Re claims 10 and 20, Zhong discloses the claimed invention as described above except for each of the main electrode segments corresponds to and is perpendicular to three of the gaps.  It would have been an obvious matter of design choice to employ each of the main electrode segments corresponds to and is perpendicular to three of the gaps, since applicant has not disclosed that each main electrode segment corresponding to and perpendicular to three of the gaps solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the main electrode segments corresponds to and is perpendicular to two of the gaps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871